EXHIBIT 10(e)16 BASE SALARIES OF NAMED EXECUTIVE OFFICERS MISSISSIPPI POWER COMPANY The following are the annual base salaries, effective March 1, 2011, of the current Chief Executive Officer and Chief Financial Officer of Mississippi Power Company and certain other current or former executive officers of Mississippi Power Company who served during 2010. Anthony J. Topazi* $609,518 President and Chief Executive Officer Edward Day, VI** $391,400 President and Chief Executive Officer Frances V. Turnage*$234,355 Vice President, Treasurer and Chief Financial Officer Moses Feagin** $222,927 Vice President, Treasurer and Chief Financial Officer Thomas O. Anderson$179,807 Vice President Donald R. Horsley $269,795 Vice President Kimberly D. Flowers***$245,183 Vice President John W. Atherton $222,927 Vice President *Through August 12, 2010 **From August 13, 2010 ***Through July 31, 2010
